I must respectfully dissent. The jury in this matter was instructed by the judge that "[i]t is not necessary to prove that the person in the driver's location of a stationary vehicle ever had the vehicle in motion or intended to put the vehicle in motion."  Has the hysteria surrounding the transmutations of Ohio's drunken driving laws truly descended to this level?  While I fully comprehend the seriousness of the public discussions dealing with drunken driving, as a Judge I simply cannot sit in silence while the United States Constitution is rewritten.
The instruction given to this jury was in fact consistent with the case law as pronounced by the Supreme Court of Ohio. At some point, however, someone in Ohio needs to rise to defend the English language. "Operating" in the motor vehicle sense of the word is not a difficult concept to master. Operation would require two elements. First, you would need a vehicle to operate. Second, you would need a person to ignite and then guide the vehicle. Absent either of those elements, there simply cannot be an "operation" of a vehicle, drunk or sober. In this particular case, there is no direct evidence that this defendant ever operated this vehicle at any time.
In fact, the evidence is overwhelming that the defendant was working on his vehicle in his own backyard while consuming alcohol. Due to the tortured abuse of the English language which is being employed in this area of the law, that is now an illegal act. I repeat. Working on your own car in your own backyard while drinking beer is illegal in Ohio. Based upon the instruction given to the jury, the question of whether he ever drove or intended to drive was irrelevant.
Let the word go out across the land, for I would suggest there is an awful lot of criminal activity going on that no one knows about. Based upon the outcome of this case, local police departments are hereby authorized, no mandated, to begin the search of all garages which contain the following elements:  1) a car; 2) a person; 3) a can of beer. Criminal activity has now been defined as requiring ONLY those three elements.